Title: Thomas Jefferson to Peter Minor, 18 November 1810
From: Jefferson, Thomas
To: Minor, Peter


          
            Dear Sir
            Monticello Nov. 18. 10.
          
            Your favor of the 10th came to my hands the last night only, and I hasten to reply to it, being anxious to change my position from that of an obstacle, to a promoter of the object of the Directors. if I know myself, I wish nothing unjust, and I am more certain that the Directors do not, because they have no personal interest to blind them. if we have not the same opinions, it is because we see the same objects under different views. the saddling, with permanent burthens, a valuable property now held unconditionally, will I hope justify a reasonable caution on my part. I will proceed to the articles of your letter, and subscribe at once to such of them as reason or prudence will justify, and to others with such modifications as I trust will be thought reasonable.
          1. you propose to omit the expression expressing that I am proprietor of the bed of the river. agreed, provided we omit also the words ‘on both sides of the river’ which would imply that I am not proprietor of what is between the two sides.
          2. it is proposed to strike out the words ‘or suffer them to remain’ meaning the milldam & Canal. Agreed.
           3. no produce, other than of my own lands adjacent, to pass by water to my mill, toll free. agreed. provided it pay toll for the navigation to the mill only, and not from it. that toll from the mill should not be paid on the issues of the mill, however brought there, the Directors unanimously agreed, on my first mentioning it to them, and that the law should be changed as to that. the toll on 10,000. barrels of flour would take exactly every farthing of my rent, that is the whole profits of the capital employed, or in other words annihilate that capital. that what comes then to the mill by land & is waterborne from thence shall not pay toll, unless it passes thro’ the Milton locks or other works, is agreed to be right, provided these works do in no wise lessen the facility of passing along the bed of the river, as we have improved or may improve it. the work we have done there could not have been done by hired labour for less than 300.D. and it affords now so perfect a passage that every boat, in the late swell (about 10. or 12) took in it’s full load at the Shadwell mills, and passed the sluice without fear, or danger, or difficulty. but it is equally right that what comes by water (after paying navigation-toll to the mill) shall go from it along the bed of the river without paying further toll. as for the issues of the mill, there can be no distinction between what comes to it by land and what by water, as to the our right of carrying them thro’ our own sluice. the discrimination too would be as impracticable as unreasonable.
          4. the company is to maintain the dam, if raised, and canal, in a state of sufficiency only for their purposes. agreed. but I propose as a more unequivocal expression, to say, for the purposes of navigation, these being the real purposes of the company. but that, if they raise the dam two feet, for instance, they shall maintain only the additional two feet and I the present three feet, cannot be just. the height of a dam is certainly a principal cause of it’s risk. the bed of rock, on which my dam is built, is so broad and unbroken, and the dam so low, (3.f. on the upper side) that I have no fear of making it permanent, whenever I shall be able to double it as I have always intended, and which the late accident obliges me now to begin. but, raise it to 5. feet, and it will be carried away by floods which would pass almost unobstructed over three feet of height, and a double thickness. to make me replace the lower three feet, when the upper two feet shall have been the cause of their being carried away, cannot be just. I would rather recur to my original plan of having no dam, & deepening the canal. to any responsibility therefore for the dam, after it shall have been raised I cannot consent. but further, as to an exoneration from it, even in it’s present height, may I not reasonably ask For all the burthens, embarrasments and uses, with which I am charging my lands for ever, & giving the use of my dam, canal, and grounds, what is the equivalent I am to recieve as a consideration? not a single one can be named but an increased volume of water, which I do not want, and exoneration from the maintenance of the dam, which might be of some value to me. and yet the company does not stipulate either. all is covenanted absolutely on my part, and nothing on theirs. if they content themselves with the dam as it is, where then am I? by no means where I was. with unembarrassed property, and sole master of it. the increase of water will be urged as a consideration, but it will really be none. we can now have as much as we please in winter, and in summer, a dam 100.f. high would give us no more. we are not slack of water then for want of a higher dam or wider canal, but from the difficulty of tightening the dam, and because the river does not furnish the water. I leave therefore to the consideration of the Directors whether the use of my dam and canal, the scites of their locks & houses Etc are worth nothing to the company, and whether their duties can forbid them to yield a just equivalent: to reflect whether what is to benefit of all, should be the burthen of one alone, & of one who has in the works erected, has acted under the rights & sanctions given him by the law?
          5. the company to be answerable for suspensions of the mills occasioned by their operations for more than 30. days. agreed, if instead of ‘their operations’ we say ‘accidental breaches of the dam.’ a suspension by breach of the canal we know from experience need never be of a day, or an hour, within which time a temporary bank can always be made. but the suspension, which I fear, is an habitual one; that which may be occasioned by drawing off all the water to fill the locks, which, in a canal ¾ of a mile long may not be supplied in less than an hour.   in this circumstance my mill is very different from Wood’s and McGruder’s. I apprehend that, the lock being above, whenever the lock-sluice shall be opened the water will run backwards from the mill to the sluice, and that arm of the canal being very short, will be immediately exhausted: whereas if the lock be below the mill, the water, passing the mill troughs in it’s way to the lock will enter them; and moreover that the large reservoir which might be below the mill, would furnish the lock so much as to make very little draught on the canal. the Directors however seemed so confident that the action of the mills would not be sensibly checked, that I acquiesced in their experiment. but if it proves in event that they were mistaken, I ought not to be the victim of their error of opinion. I conclude therefore that accidental breaches of the dam alone should be entitled to exoneration for the 30. days, & that all others should be indemnified.
          6. I shall lastly observe on the idea that no perpetual obligation can be established by a company incorporated for a particular purpose, & to be dissolved as soon as that purpose is effected. this is not correct. either the company, or those for whom they act will be perpetual: & in either case the act of the Agents binds their constituents, as well as themselves. when I appoint an Attorney to execute a particular deed, tho’ his authority ceases at the moment he signs & delivers it, the deed binds me forever. when the legislature of Virginia authorised their Delegates in Congress to execute a conveyance of the whole Western country to the US. altho’ those delegates & the legislature itself were all out of office within the year the deed remains eternally obligatory between the people of Virginia & those of the US. in this I am so confident, that I am perfectly willing to accept the stipulations of the Directors & run the risk of their validity.
          On the whole, the only material difference now between us is exoneration from all responsibility for the dam, which I cannot but think the Directors will consider as a moderate price for the uses of that, of the canal, banks, roads, scites & every thing else they have asked. their neutral position, & their equal dispositions towards both parties will impress on them the desire as well as duty of allowing a just equivalent to one for what it obtains for the other, this being the very purpose for which monies are subscribed & tolls allowed. I return you the deed with the alterations I propose, in red ink, and pray you to accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        